MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
Upon inspection of the record herein, we find that the plaintiff has attempted to appeal from an order of the district court taxing costs. We have frequently held that such orders are not appealable, but must be reviewed, if at all, upon an appeal from the judgment. (Murray v. Northern Pac. Ry. Co., 26 Mont. 268, 67 Pac. 625; Montana Ore Pur. Co. v. Boston & Mont. Con. C. & 8. Min. Co., 27 Mont. 288, 70 Pac. 1114; King v. Allen, 29 Mont. 5, 73 Pac. 1107; Ferris v. McNally, 45 Mont. 20, 121 Pac. 889.) This court is therefore without jurisdiction to consider the merits, and hence the appeal is dismissed.

Dismissed.

Mr. Chief Justice Sanner and Mr. Justice Holloway concur.